Citation Nr: 1331521	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability (degenerative disc disease with central canal stenosis), to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1979 to April 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left foot degenerative joint disease, denied service connection for lumbar spine disorder (degenerative changes with central canal stenosis), and denied service connection for a left knee disorder.  In an April 2013 rating decision, the RO granted service connection for a left knee disorder; therefore, that issue is no longer on appeal. 

The Board remanded the case in October 2012 for additional development that included a request to obtain a VA opinion to address the claimed lumbar spine disability based on a theory of secondary service connection.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the lumbar spine in service.  

2.  The Veteran did not experience chronic low back symptoms in service, or continuous low back symptoms after service separation.

3.  Arthritis did not manifest, including to a compensable degree, within one year of service separation. 

4.  Currently diagnosed lumbar spine degenerative disc disease with central canal stenosis is not causally related to or permanently worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability (degenerative disc disease with central canal stenosis), to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a February 2009 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate service connection, to include on a secondary basis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2009 notice letter included information regarding how disability ratings and effective dates are assigned.  

The Veteran was afforded VA examinations in April 2009 and January 2013 to address service connection for a low back disability.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the April 2009 and January 2013 VA examinations and opinions obtained are adequate, and the opinions were based on a comprehensive examination of the Veteran and an accurate factual history.  The Board finds that the January 2013 VA opinion obtained on remand adequately addresses the question of secondary service connection based on aggravation, and addresses both the service-connected left foot and left ankle disabilities.  Accordingly, the Board finds that the RO/AMC substantially complied with the October 2012 Board remand order in obtaining the opinion.  See Stegall, 11 Vet. App. at 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).
 
The Board finds that a medical opinion is not necessary to address the question of direct service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and 
(4) whether there otherwise is sufficient medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Board will discuss in more detail below, the Veteran has not provided credible evidence of a back injury in service or even back symptoms in service, and there is no indication that the current claimed lumbar spine disability is related to service.  Absent evidence that indicates that the Veteran has a current claimed disability that may be associated with service, the Board finds that a VA opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a lumbar spine disability has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, and lay statements from the Veteran.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has been diagnosed with degenerative disc disease and arthritis in the lumbar spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis

The Veteran contends that his currently diagnosed lumbar spine disability is secondary to service-connected left foot degenerative joint disease.  The Veteran is also service connected for degenerative changes in the left ankle and, during the pendency of this appeal, was service-connected for left knee disorder (diagnosed as left knee strain); however, the Veteran has not asserted that his lumbar spine disability is related to the left knee.   

While the Veteran primarily asserts that service connection for a lumbar spine disability is warranted on a secondary basis, in a March 2010 substantive appeal, he contends that his military occupation as a heavy equipment operator caused his disabilities.  Specifically, he indicated that while operating equipment off-road he was thrown around in the cab, and that this caused damage to his back.  Accordingly, the Board will first address whether direct service connection is warranted for the claimed lumbar spine disability.  See Robinson v. Mansfield, 
21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).

After reviewing all the lay and medical evidence, the Board finds that service connection for diagnosed lumbar spine degenerative disc disease with central canal stenosis is not warranted on a direct basis.  The Board finds that the Veteran did not sustain an injury or disease of the lumbar spine in service, and did not experience chronic low back symptoms in service or continuous low back symptoms after service separation.  Service treatment records do not reflect any injury to the lumbar spine in service.  An April 1983 discharge examination shows that the Veteran had a normal spine examination and a report of medical history reflects that the Veteran denied a history of back pain.  

While the Veteran more recently contends in March 2010 that he injured his back from being thrown around in the back of a cab while operating off-road equipment in service, he did not initially claim any back injury in service.  To the contrary, during a January 2013 VA examination, he reported that he did not injure his back on active duty, but felt that his back injury was related to a service-connected foot disability.  The Veteran is competent to report an injury to the back at any time, including in service; however, the Board finds, in light of the inconsistencies in the Veteran's own reports, negative service treatment evidence of back injury or symptoms, his own denial of any back symptoms at service separation contemporaneous to service, and an absence of treatment for back disorder until years after service, his more recent assertion of having a back injury in service, which was made for compensation purposes, is not credible.  For these reasons, the Board finds that the Veteran did not sustain an injury to the lumbar spine in service, did not experience chronic symptoms of a back disability in service.  For these reasons, the Board finds that the presumptive service connection criteria at 38 C.F.R. § 3.303(b) for "chronic" symptoms in service are not met.  

A January 2013 VA examiner identified a current diagnosis of arthritis in the lumbar spine based on current x-ray evidence; however, a chronic lumbar spine disability was not diagnosed until 2009, 26 years post-service.  A March 2007 VA treatment report shows that the Veteran reported the onset of low back pain two years prior without a known cause; however, the Veteran also reported that he had worked in construction, and stated that there was a post-service manhole incident in which he fell backward which could be the cause of the pain.  A February 2009 VA MRI identified early trifoliate-type central canal stenosis with mild right neural foraminal narrowing.  Accordingly, the Board finds that the Veteran did not experience continuous back symptoms after service separation and arthritis did not manifest, including to a compensable degree, within one year of service separation.  Therefore, the Veteran does not meet the criteria for presumptive service connection under either 38 C.F.R. § 3.303(b) based on "continuous" symptoms since service, or 38 C.F.R. §§ 3.307 and 3.309 as arthritis did not manifest to a degree of 10 percent or more within one year of service separation.  The evidence of record does not otherwise establish a nexus between a currently diagnosed back disability and service.  For these reasons, the Board finds that service connection for a back disability is not warranted on a direct basis. 

After reviewing all the lay and medical evidence, including the Veteran's statements asserting that his lumbar spine disability is secondary to service-connected left foot degenerative joint disease, the Board finds that the weight of the evidence demonstrates that the lumbar spine degenerative disc disease and canal stenosis are not causally related to or permanently worsened by a service-connected disability.  April 2009 and January 2013 VA opinions show that the degenerative disc disease with canal stenosis is not causally related to or permanently worsened by a service-connected left foot degenerative joint disease or left ankle degenerative changes.

An April 2009 VA examiner identified a diagnosis of early trifoliate central canal stenosis at L4-L5 with mild right neural foraminal narrowing based on x-ray and MRI evidence.  The examiner opined that the low back pain, lumbar spine degenerative changes, and stenosis were less likely as not caused by or a result of a service-connected left foot stress fracture.  In providing the opinion, the April 2009 VA examiner reviewed the claims file and discussed the Veteran's history of injury to both the foot and lumbar spine, noting the presence of an antalgic gait during the course of examination.  The Veteran reported that he had a "funny walk" and that his primary care physician suggested that the newly diagnosed bulging disc may be related to the way he was walking; however, the examiner stated that in the last VA primary care note there was a note of back pain related to caring for a disabled nephew.  The VA examiner conducted a complete physical examination of the left foot, left ankle, and lumbar spine.  Following review and examination, the VA examiner opined, based on the Veteran's history and presentation, that the claimed lumbar spine disability was not related to the service-connected left foot disability, reasoning that medical literature did not support a relationship between central canal stenosis and/ or right foraminal narrowing of the lumbar spine and a stress fracture of the foot.

The Board finds that a January 2013 VA opinion further supports the earlier April 2009 VA opinion and adequately addresses the question of secondary service connection on the basis of aggravation.  The VA examiner reviewed the claims file and conducted a second lumbar spine examination.  During examination, the Veteran reported that he did not injure his back in service, but felt that his back disability was due to a service-connected foot injury.  Updated VA x-rays show that the Veteran had degenerative disc disease in the lumbar spine, and the VA examiner stated that arthritis was present.  The VA examiner opined that the diagnosed lumbar spine disability was less likely as not caused by an in-service injury or event, and was less likely as not proximately due to or the result of service-connected left ankle degenerative changes.  The VA examiner further opined, based on a review of the medical literature, that diagnosed central canal stenosis and right foraminal narrowing of the lumbar spine was not caused or aggravated by a service-connected stress fracture of the foot.     

The Board finds that the April 2009 and January 2013 VA opinions are probative and show that diagnosed degenerative disc disease and canal stenosis are not causally related to or permanently worsened by service-connected left foot or ankle disabilities.  These opinions were based on physical examination of the Veteran and a review the relevant evidence of record.  For these reasons, the Board finds that the VA opinions were based on an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In January 2013, the VA examiner had an opportunity to review the entire claims file with no change in the previous opinion with regard to secondary service connection, but further opined that the diagnosed lumbar spine disability was not caused or aggravated by a service-connected stress fracture of the foot or left ankle degenerative changes.  Cumulatively, the Board finds that the April 2009 and January 2013 VA opinions adequately address the question of whether degenerative disc disease of the lumbar spine with canal stenosis was either caused by or permanently worsened by service-connected degenerative joint disease in the left foot and degenerative changes in the left ankle, and the opinions are supported adequate rationale.  Finally, the Board finds that the VA examiners provided adequate reasoning for the opinions rendered based on examination of the Veteran, the nature of his lumbar spine diagnoses, and the examiners' own expertise supported by a review of pertinent medical literature.  The Board finds that the VA examiners adequately addressed the Veteran's lay assertions, to include findings of altered gait shown in a contemporaneous April 2009 VA examination.  

For these reasons, the Board finds that the VA opinions of record are probative and show that the claimed lumbar spine disability is neither causally related to nor proximately worsened in severity by (aggravated by) a service-connected disability.  The Board finds that the April 2009 and January 2013 VA medical opinions, rendered by VA physicians, which are supported by a rationale, outweigh the Veteran's own assertions which attempt to relate a current lumbar spine disability to a service-connected left foot disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  

While the Veteran reported, during the April 2009 VA examination that his primary care physician had suggested that his bulging disc may be related to his gait, this "opinion" was not documented in VA treatment records.  Instead, March 2007 and February 2009 VA treatment records show that the Veteran alternately related his back pain to a post-service on-the-job injury and to post-service lifting of his disabled nephew while caring for him.  Given the discrepancies in the Veteran's reports from the reports provided during the course of VA treatment for treatment purposes, which show two other etiologies of the back disability other than the service-connected disability , the Board finds the more recent assertion, that his primary care physician suggested a relationship between his back and gait, was provided for compensation purposes, is not credible, and is outweighed by medical opinions from April 2009 and January 2013 VA examiners.  For these reasons, the Board finds that the preponderance of the evidence is against a nexus between the lumbar spine degenerative disc disease and canal stenosis and a service-connected disability. 

For the reasons discussed above, the Board finds that a preponderance of the evidence is against service connection a lumbar spine disorder (degenerative disc disease with central canal stenosis), to include as secondary to a service-connected disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder (degenerative disc disease with central canal stenosis), to include as secondary to a service-connected disability, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


